Opinion.
Cooper, J.,
delivered the opinion of the court:
■ The deed of trust was void for uncertainty as to the personal property and it is not shown that the judgment creditors have any lien on or assert any right as against the land. But the complainant was entitled to the relief prayed as against Mrs. Fannie 0. Langford, and the demurrer which was sustained purported to be the joint demurrer of all the defendants. It should have been sustained as the demurrer of Keiffer Brothers, the judgment creditors, and as that of the sheriff, and overruled as the demurrer of Mrs. Langford. Story on Equity Pleading, § 445.
The decree is affirmed as to Keiffer Brothers and Weathersby, and reversed as to Mrs. Langford, who may answer within thirt j days after the mandate shall have been filed in the court below. Mrs. Langford will be taxed with the costs of this appeal.